DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 10/18/2022, in response to the rejection of claims 1-8, 10-14, 21, 23-24, and 27-28 from the non-final office action (07/21/2022), by amending claims 1, 10, and 21 is entered and will be addressed below.

Claim Interpretations
The “an annular body that extends laterally from an inner sidewall to an outer sidewall and consists of a first zone, a second zone and a third zone positioned within the annular body, wherein the first, second and third zones form the entirety of the annular body” of each independent claim 1, 10, and 21, “first zone”, “second zone”, and “third zone”, zone is an abstract construct, a zone can be a significant portion of the annulus of the GDP, or it can be a tiny section of the GDP. These zones can be equal or uneven size, the ratio of the zone area may vary slightly or hugely. Each zone or sub-zone may contains one or more holes of varying cross-sectional area. 

The newly added limitations “the first zone comprises seven holes that are filled such that no gas flows through the first zone“, as the size of the holes in the first zone is not defined, it includes holes that are very small and then filled with same material as the annular body. As a result, the first zone can be a tiny section of the GDP. Furthermore, as the filled material can be the same as the annular body, it is the structure as an integrated GDP without (very small) holes in the first zone. The production of the GDP by integrated process or by drilling and then filling the same material is a product by process claim.

The “wherein the first plurality of holes is smaller in number than that of the second plurality of holes“, as the size of each zone are not defined, the number of the holes in each zone varies depending on the boundary of this abstract division of zones. 

The “hole(s)” in various claims associated with each zone, with associated attributes “diameter”, “average area”, “total area”, “total cross-sectional area” etc., however, the claim did not define at which location these attribute is measured, upstream of the hole or downstream of the hole (each hole may vary in diameter/size). Applicants’ hole is a hole at the bottom surface of the GDP facing the substrate and seem to be straight through-hole in Fig. 1 but may not be a through-hole as shown on the left hand side in Fig. 2. By the way, the straight through-holes in Fig. 1 seems to be inconsistent with the single gas inlet 220 of Fig. 2. Clarification of this is welcomed.

The previously added limitations “to achieve a silicon etching uniformity less than a threshold“ of claims 1 and 21 and “to achieve a silicon etching uniformity less than 10%” of claim 10, the process silicon etching is an intended use of the apparatus, the uniformity aim is a design criteria and not part of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-14, 21, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 6835277, previously cited, hereafter ‘277), in view of Maydan et al. (US 6263829, previously cited, hereafter ‘829).
‘277 teaches some limitations of:
Claim 1: An ashing apparatus for semiconductor wafers includes a reaction chamber, a plasma quartz that generates plasma ions, an ion ejector provided at a side wall of the reaction chamber and through which the plasma ions are ejected into the reaction chamber (abstract, the claimed “A device for plasma-based processes, comprising: a housing defining a process chamber”, note the preamble for plasma process does not have weight), 
The reaction chamber 10 is formed at one side of an ion ejector 11, through which ions flow into the chamber (Fig. 3, col. 3, lines 48-50, the claimed “wherein the housing comprises: a gas inlet configured to receive a process gas”), 
discharging line 70 discharges a reactive gas from reaction chamber 10 (col. 4, lines 41-42, the claimed “and a gas outlet configured to expel a processed gas”); 
ring shaped distribution pipe 50 has a circular cross section and is formed in a ring shape. The ring shaped distribution pipe 50 is formed as having ejection holes 51 along an inner side thereof and along a lower bottom portion thereof. Also, the ring shaped distribution pipe 50 may be formed as including plural ejection holes disposed in the vertical direction, concentrically around the inner side thereof, as shown in FIG. 3A (col. 4, lines 9-16, the claimed “and a gas distribution plate (GDP) arranged in the process chamber and configured to distribute the process gas within the process chamber” and “to achieve a silicon etching uniformity less than a threshold” is an intended use of the apparatus, see claim interpretation above; the ring shaped distribution pipe 50 can be conceptually divided into exactly three zones, the claimed “and consists of a first zone, a second zone and a third zone positioned within the annular body, wherein the first, second and third zones form the entirety of the annular body; wherein the third zone is bordered between the gas inlet and a first edge of the first zone, and the second zone is bordered between the gas inlet and a second edge of the first zone opposite the first edge of the first zone such that the first zone is disposed between the second and third zones, and wherein the first zone comprises seven holes that are filled such that no gas flows through the first zone; a first plurality of holes extending through the third zone of the annular body from lower surface of the annular body toward an upper surface of the annular body; and a second plurality of holes extending through the second zone of the annular body from a lower surface of the annular body toward an upper surface of the annular body”, see claim interpretation of the underlined portion above. By selection the third zone to be closer to the discharge line 70 and a smaller zone than the second zone, it would have fewer orifices, the claimed “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet” and “and wherein the first plurality of holes is smaller in number than that of the second plurality of holes“, see claim interpretation above).
Claims 3-4 and 6: again, by conceptually selection the three zones, including a very thin slice near the discharge line 70 without holes, it reads into the claimed “wherein the first zone is closer to the gas outlet than the second and third zones“ of claim 3, “wherein: the second zone and the third zone are located on different sides of the gas inlet” of claim 4, and “wherein the first zone has no open holes“ of claim 6.

Claim 10: An ashing apparatus for semiconductor wafers includes a reaction chamber, a plasma quartz that generates plasma ions, an ion ejector provided at a side wall of the reaction chamber and through which the plasma ions are ejected into the reaction chamber (abstract, the claimed “A device for plasma-based processes, comprising: a housing defining a process chamber”, note the preamble for plasma process does not have weight), 
The reaction chamber 10 is formed at one side of an ion ejector 11, through which ions flow into the chamber (Fig. 3, col. 3, lines 48-50, the claimed “wherein the housing comprises: a gas inlet configured to receive a process gas”), 
discharging line 70 discharges a reactive gas from reaction chamber 10 (col. 4, lines 41-42, the claimed “and a gas outlet configured to expel a processed gas”); 
ring shaped distribution pipe 50 has a circular cross section and is formed in a ring shape. The ring shaped distribution pipe 50 is formed as having ejection holes 51 along an inner side thereof and along a lower bottom portion thereof. Also, the ring shaped distribution pipe 50 may be formed as including plural ejection holes disposed in the vertical direction, concentrically around the inner side thereof, as shown in FIG. 3A (col. 4, lines 9-16, the claimed “a gas distribution plate (GDP) arranged in the process chamber and configured to distribute the process gas within the process chamber” and “to achieve a silicon etching uniformity less than 10%” is an intended use of the apparatus, see claim interpretation above; the ring shaped distribution pipe 50 can be conceptually divided into exactly three zones, the claimed “the GDP comprising: an annular body that extends laterally from an inner sidewall to an outer sidewall and consists of a first zone, a second zone and a third zone positioned within the annular body, wherein the first, second and third zones form the entirety of the annular body; wherein the third zone is bordered between the gas inlet and a first edge of the first zone, and the second zone is bordered between the gas inlet and a second edge of the first zone opposite the first edge of the first zone such that the first zone is disposed between the second and third zones, and wherein the first zone comprises seven holes that are filled such that no gas flows through the first zone; a first plurality of holes extending through the third zone of the annular body from lower surface of the annular body toward an upper surface of the annular body; and a second plurality of holes extending through the second zone of the annular body from a lower surface of the annular body toward an upper surface of the annular body”, by selection the third zone to be closer to the discharge line 70 and a smaller zone than the second zone, it would have fewer orifices, it would have “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet” and “wherein the first plurality of holes is smaller in number than that of the second plurality of holes”).
Claims 11-12, 14, and 27: again, by conceptually selection the three zones, including a very thin slice near the discharge line 70 without holes, it reads into the claimed “wherein the second zone and the third zone are located on different sides of the gas inlet“ of claim 11, and “wherein the first zone has no open holes“ of claim 12, “the first average distance of between the first plurality of holes and the position of the gas outlet is shorter than a second average distance between the second plurality of holes and the position of the gas outlet” of claim 14, and “wherein the second zone and the third zone are located on different sides of the gas inlet” of claim 27.

 Claim 21: An ashing apparatus for semiconductor wafers includes a reaction chamber, a plasma quartz that generates plasma ions, an ion ejector provided at a side wall of the reaction chamber and through which the plasma ions are ejected into the reaction chamber (abstract, the claimed “A device for plasma-based processes, comprising: a housing defining a process chamber”, note the preamble for plasma process does not have weight), 
The reaction chamber 10 is formed at one side of an ion ejector 11, through which ions flow into the chamber (Fig. 3, col. 3, lines 48-50, the claimed “wherein the housing comprises: a gas inlet configured to receive a process gas”), 
discharging line 70 discharges a reactive gas from reaction chamber 10 (col. 4, lines 41-42, the claimed “and a gas outlet configured to expel a processed gas”); 
ring shaped distribution pipe 50 has a circular cross section and is formed in a ring shape. The ring shaped distribution pipe 50 is formed as having ejection holes 51 along an inner side thereof and along a lower bottom portion thereof. Also, the ring shaped distribution pipe 50 may be formed as including plural ejection holes disposed in the vertical direction, concentrically around the inner side thereof, as shown in FIG. 3A (col. 4, lines 9-16, the claimed “and a gas distribution plate (GDP) arranged in the process chamber and configured to distribute the process gas within the process chamber” and “to achieve a silicon etching uniformity less than a threshold” is an intended use of the apparatus, see claim interpretation above; the ring shaped distribution pipe 50 can be conceptually divided into exactly three zones, the claimed “and consists of a first zone, a second zone and a third zone positioned within the annular body, wherein the first, second and third zones form the entirety of the annular body; wherein the third zone is bordered between the gas inlet and a first edge of the first zone, and the second zone is bordered between the gas inlet and a second edge of the first zone opposite the first edge of the first zone such that the first zone is disposed between the  second and third zones, and wherein the first zone comprises seven holes that are filled such that no gas flows through the first zone; a first plurality of holes extending through the third zone of the annular body from lower surface of the annular body toward an upper surface of the annular body; and a second plurality of holes extending through the second zone of the annular body from a lower surface of the annular body toward an upper surface of the annular body”, by selection a thin slice without hole near the discharge line 70 as the first zone, the third zone to be closer to the discharge line 70 and a smaller zone than the second zone, it would have fewer orifices, the claimed “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet” and “and wherein the first zone has no open holes, and wherein the first plurality of holes is smaller in number than that of the second plurality of holes“).
Claim 24: again, by conceptually selection the three zones, including a very thin slice near the discharge line 70 without holes, it reads into the claimed “wherein the first zone is closer to the gas outlet than the second and third zones“.

	‘277’s ejection holes appear to be the same size/diameter. ‘277 does not teach the other limitations of:
Claim 1: wherein a minimum diameter of each of the first plurality of holes is greater than a maximum diameter of each of the second plurality of holes.
Claim 2: wherein an average cross-sectional area of the first plurality of holes is greater than an average cross-sectional area of the second plurality of holes.  
Claim 5: wherein a total area of the first plurality of holes is the same as that of the second plurality of holes.  
Claim 7: wherein: the first diameter is in a range from about 0.48 mm to about 0.52 mm; and the second diameter is in a range from about 0.4 mm to about 0.46 mm.
Claim 8: wherein: the second zone and the third zone are located on different sides of the gas inlet; 
the third zone comprises a first plurality of holes having a first average cross-sectional area; 
the second zone comprises a second plurality of holes having a second average cross- sectional area that is less than the first cross-sectional average area.  
  
 Claim 10: wherein a first diameter of each of the first plurality of holes is in the range of 0.48 to 0.52 millimeters (mm) and a second diameter of each of the second plurality of holes is in the range of 0.4 to 0.46 mm. 
Claim 13: wherein a total cross-sectional area of the first plurality of holes in the third zone is the same as a total cross-sectional area of the second plurality of holes in the second zone.  

Claim 21: wherein a minimum value of a first diameter of each of the first plurality of holes is greater than a maximum value of a second diameter of each of the second plurality of holes. 
Claim 23: wherein a total cross-sectional area of the first plurality of holes in the third zone is the same as a total cross-sectional area of the second plurality of holes in the second zone.  
Claim 28: wherein the first diameter is in a range from about 0.48 mm to about 0.52 mm, and the second diameter is in a range from about 0.4 mm to about 0.46 mm.

‘829 is an analogous art in the field of Process Chamber Having Improved Gas Distributor (title), a plasma is formed from the gas to etch features on the substrate (col. 1, lines 11-13), in the version shown in FIGS. 2a and 2b, the gas manifold 110 comprises a channel 120 about a perimeter of the substrate 30, with the orifices 115 in the channel 120 being positioned in a plane below the surface of the substrate 30. Gas feed holes 132 extend through the support 20 to provide gas to the channel 120 … The orifices 115 are formed by machining or drilling holes through the annular ring 142 in the top surface of the gas manifold 110 (col. 5, lines 35-47, same as ‘277’s ring shaped distribution pipe 50). ‘829 teaches that another embodiment of the present invention comprises a series of dielectric inserts 140a-c that are in the form of a kit of replaceable inserts, as shown in FIG. 10, that removably fit into a gas manifold 110 of the apparatus 10. The removable inserts 140a-c comprise orifices 115a-c having different diameters. A user selects a desired diameter of gas orifice 115, and positions an insert 140 having the desired diameter in the appropriate position in a gas manifold 110 in the process chamber 15. This tailors gas flow rates across the substrate 70 by allowing placement of gas orifices 115a-c having openings with different sizes around the process chamber 15 (col. 10, line 64 to col. 11, line 8), Such orifices 115 typically have diameters of at least about 100 micron and less than about 1200 micron (col. 6, lines 25-27).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted inserts 140a-c comprise orifices 115a-c having different diameters, to each of the ejection holes 51 of ‘277, for the purpose of tailors gas flow rates across the substrate, as taught by ‘829 (col. 11, lines 5-6). Note a thin slice of the ring shape distribution pipe at the discharge line 70 is the first zone without holes, and by placing larger diameter orifices 115c near the discharge line 70 would have result the limitations of 1A. Note “100 micron and less than about 1200 micron” or 0.2 mm to 1.2 mm of orifices 115 overlaps with “a first diameter of each of the first plurality of holes is in the range of 0.48 to 0.52 millimeters (mm) and a second diameter of each of the second plurality of holes is in the range of 0.4 to 0.46 mm”. Note by selecting the size of the second and third zone as well as the orifices diameter in each zone, the limitations of claims 5, 8, 13, and 23 are met.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.
In regarding to claim interpretation, see the 4th paragraph of page 9, Applicants argue that each zone is a significant portion of the GDP. 
This argument is found not persuasive.
The examiner agrees that seven holes is supported by the drawing. 
However, the size of the holes in the first zone is still not defined. Therefore the claim still not have the requirement each zone has a “significant” portion of the recited GDP. The term “significant” is itself undefined.
The examiner cannot find “in the comments above” in this paragraph of argument. Applicants merely copy the examiner’s claim interpretation and say they disagree. 
In regarding to 35 USC 103 rejection over Park ‘277 in view of Maydan ‘829, Applicants’ argument, in addition to the seven holes in the first zone, required filled holes, see the bottom of page 9 to the top of page 10. 
This argument is found not persuasive.
As discussed in previous interview, the drilling and filling of gas holes result in the same GDP as a GDP without holes in the first zone (integratedly formed). The examiner would concede that if filling with different material than the material of GDP would be a structure limitation. However, there is no support of this in Applicants’ disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130115781 is cited for annular gas ring 61 (Figs. 1-2). US 20030051994 is cited for “it has been noted that the RF voltage distributions along a plasma generation coil can influence various properties of the plasma” ([0043], Fig. 3).

US 6835277 is cited for gas ring with holes 51 facing downward (Fig. 4).

US 20040261712 is cited with insert 200 to “closed” hole (Fig. 2). US 20110104902 is cited for non-uniform plasma from inductive RF coil (Figs. 2-3, for example).

US 5052339 is cited for gas distribution ring 7 with inlet from the side and gas outlet 22 asymmetrically position (Fig. 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716